Citation Nr: 1642471	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for supranuclear palsy, claimed as Parkinson's disease, for substitution purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970, to include service in the Republic of Vietnam.  He died in January 2013.  The appellant is his surviving spouse and has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See January 2013 letter to the appellant from the RO.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant was granted an extension of time to submit a VA Form 9 (see January 2013 letter to the appellant from the RO); therefore, her appeal is timely.

In September 2015, the Board remanded the appellant's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's supranuclear palsy did not manifest in service or within one year of separation, and was not attributable to service, to include exposure to herbicides.

2. The Veteran did not have Parkinson's disease.






CONCLUSIONS OF LAW

1.  Supranuclear palsy was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Parkinson's disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for Parkinson's disease or supranuclear palsy based upon substitution of the appellant as the claimant.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2015, the Board remanded the appellant's claim of entitlement to service connection for the agency of original jurisdiction (AOJ) to obtain a medical opinion as to the etiology of the disability on appeal and then readjudicate the appellant's claim.  Pursuant to the Board remand, VA obtained the requested medical opinion and thereafter readjudicated the appellant's claim.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

To the extent that notice is required in a substitution case, here, we find no prejudice.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all pertinent post-service medical evidence have been obtained.

The appellant's and Veteran's written statements are also of record.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Additionally, the Veteran was afforded VA examination in December 2010 with an addendum opinion obtained in March 2016.  The VA examination report with addendum reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

The Veteran maintained that his supranuclear palsy was causally related to his exposure to herbicides during service, and is so similar to Parkinson's disease that it also warrants presumptive service connection on the basis of herbicide exposure. See January 2010 Statement in Support of Claim and September 2010 Notice of Disagreement.  The appellant further contends that the Veteran's supranuclear palsy should have been diagnosed as Parkinson's disease (thus satisfying the criteria for presumptive service connection on the basis of herbicide exposure).  See January 2013 Statement in Support of Claim and January 2013 VA Form 9.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Board notes that while the record documents the Veteran's receipt of the Combat Action Ribbon, the appellant has not claimed the Veteran's disability as a result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not for consideration.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including Parkinson's disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to a current disability, a VA examiner noted in a December 2010 report that the Veteran had supranuclear palsy.  Also, the Veteran's private treatment physician, D.I., M.D. noted in a February 2012 report that the Veteran had supranuclear palsy.

As discussed above, the appellant contends that the Veteran's supranuclear palsy should have been diagnosed as Parkinson's disease.  In this regard, G.H., M.D., a private treatment physician, noted in a December 2012 report that the Veteran had symptoms similar to an end-stage Parkinson-like syndrome.  Further, K.I., a VA physician, indicated in a January 2013 report that the Veteran suffered from supranuclear palsy, and that this disability should be considered as equivalent to Parkinson's Disease.  She submitted a medical article pertaining to neurodegenerative diseases in support of her finding.  Additionally, J.H., M.D., a VA physician, submitted a report dated January 2010 noting that the Veteran had supranuclear palsy which is "Parkinson-like."  The appellant also submitted an article from the National Institute of Neurological Disorders and Stroke pertaining to the progressive supranuclear palsy in support of her claim that the Veteran had Parkinson's disease.      

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
The Board finds the opinions and articles of record indicating that the Veteran had Parkinson's disease prior to his death to be outweighed by the VA examination report which indicate that the Veteran had supranuclear palsy rather than Parkinson's disease.  In this regard, the Board notes that the January 2010 opinion from Dr. J.H. did not contain any rationale to support her finding that the Veteran's supranuclear palsy was "Parkinson-like" to the extent that the Veteran indeed had Parkinson's disease.  The Board notes that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, although Dr. G.H. reported in the December 2012 record that the Veteran had symptoms similar to an end-stage Parkinson-like syndrome, he did not specifically find that the Veteran had Parkinson's disease.  Moreover, Dr. K.I., in finding that the Veteran's supranuclear palsy should be considered as equivalent to Parkinson's disease in her January 2013 report, also essentially indicated that there was not sufficient evidence to determine whether the Veteran had Parkinson's disease as such would not be able to be determined until an autopsy was performed. However, in another January 2013 report, Dr. K.I. reported that review of the Veteran's death certificate confirmed that while he had a Parkinson Syndrome, it was of progressive supranuclear palsy and did not report that such was Parkinson's disease.  Further, the December 2010 VA examiner, in finding that the Veteran did not have Parkinson's disease, reported that Parkinson's disease is a separate condition that shares similar symptoms as progressive supranuclear palsy but is thought to be a completely different disease and thus likely has different causal factors.  The Board further notes that the VA examiner based his opinion upon examination of the Veteran as well as review of the Veteran's medical history.  On the contrary, there is no indication that Dr. K.I. reviewed the Veteran's medical history.  Moreover, as discussed above, Dr. D.I., who treated the Veteran prior to his death, specifically noted that the Veteran had supranuclear palsy.  

Additionally, with respect to the medical article submitted by the appellant as well as the medical article relied on by Dr. K.I. in her January 2013 report, these articles are of a general nature and do not contain any information or analysis specific to the appellant's case.  Further, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Pertinently, the December 2010 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran had supranuclear palsy rather than Parkinson's disease.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the medical articles submitted by Dr. K.I. and the appellant are of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

In light of the foregoing, the Board finds that the VA examination report and the medical report by Dr. D.I. are of greater probative value than the reports by Dr. G.I., Dr. J.H., and Dr. K.I. as well as the medical articles with regard to whether the Veteran had Parkinson's disease.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board acknowledges that appellant has contended that Veteran had Parkinson's disease prior to his death.  However, as discussed above, the Board finds that the December 2010 VA examination report with addendum dated March 2016 as well as the February 2012 report by Dr. D.I. are of much greater probative value and greater credibility than the opinions and articles indicating that the Veteran had Parkinson's disease.  Further, to the extent the appellant herself asserts that the Veteran had Parkinson's disease, the Board again finds that her contention is outweighed by the VA examination report and Dr. D.I.'s report as those opinions were based on thorough review of the Veteran's pertinent medical history and medical condition and the VA examination report in particular was supported by adequate rationale.  Accordingly, the Board finds the lay/medical evidence to be conclusory and far less probative than the objective evidence to include the VA medical opinion as to whether the Veteran had Parkinson's disease.

With regard to evidence of in-service disease or injury, the Veteran's service treatment records show no complaints, findings, manifestations or diagnosis of supranuclear palsy.  His separation examination in October 1970 in particular was clinically normal with regard to the neurologic system.

The Board concedes the Veteran's in-service exposure to Agent Orange.  See 38 U.S.C.A. § 1116(f).  

The Board notes that neurodegenerative diseases (with the exception of Parkinson's disease) are not subject to presumptive service connection on the basis of Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's supranuclear palsy was related to his service.  

Specifically, the Veteran was provided a VA examination in December 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in a March 2016 addendum report that it is less likely than not that the Veteran's supranuclear palsy is related to his service, to include herbicide exposure.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's supranuclear palsy has no known cause and there is no medical literature that supports a causal link between supranuclear palsy and Agent Orange.  Moreover, the Veteran's symptoms did not start until 2005 and thus were not during service.  

The December 2010 VA examination report with March 2016 addendum was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with supranuclear palsy for more than 30 years after active service.  The examiner also noted the Veteran's in-service exposure to herbicides which he determined to be less likely as not related to his supranuclear palsy.  

The Board notes that in a January 2010 statement, the Veteran's VA treating physician, Dr. J.H., noted the Veteran's history of Agent Orange exposure and recent diagnosis of supranuclear palsy.  She opined, "I think it is as likely as not that this disease is caused by AO (may be considered related to Parkinson's)."  However, she failed to provide any rationale to support this conclusion.  As discussed above, a  medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra.

To the extent the appellant asserts that the Veteran's supranuclear palsy was related to his service, she is competent to report that he had a diagnosis of supranuclear palsy (as that is documented in the record).  She is also competent to report that he had had symptoms since service until his death.  However, the record does not document any findings of symptoms associated with supranuclear palsy until 2005 which is more than 30 years following the Veteran's discharge from service.  Further, the Veteran's separation examination revealed normal findings with regard to the neurologic system.  As such, while the Board has considered the lay assertions of the appellant, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of his medical history.  Moreover, the lay evidence is inconsistent with the generally silent history of symptoms associated with supranuclear palsy until 2005.  Stated differently, the normal separation examination and the evidence disclosing a remote onset are far more probative and credible than the lay assertions in this case.
  
In short, the credible and probative evidence establishes that the Veteran's supranuclear palsy was not manifest during service or within one year of separation.  In addition, there is no reliable evidence linking the remote onset to service, to include herbicide exposure.  To the extent that there is an assertion that the Veteran had Parkinson's disease, the most probative and credible evidence establishes that the Veteran did not have Parkinson's disease. 

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for supranuclear palsy, claimed as Parkinson's disease, based on substitution of the appellant as the claimant.  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for supranuclear palsy, claimed as Parkinson's disease, for substitution purposes is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


